Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.1 Page 1 of 15




                                                  '21CV87   DMS MDD
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.2 Page 2 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.3 Page 3 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.4 Page 4 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.5 Page 5 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.6 Page 6 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.7 Page 7 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.8 Page 8 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.9 Page 9 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.10 Page 10 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.11 Page 11 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.12 Page 12 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.13 Page 13 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.14 Page 14 of 15
Case 3:21-cv-00087-DMS-MDD Document 1 Filed 01/15/21 PageID.15 Page 15 of 15
